Citation Nr: 1540833	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-39 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating for service-connected chronic asthma in excess of 30 percent from September 1, 2007, 60 percent from November 19, 2008, and 30 percent from April 27, 2010 (to include whether the reduction from 100 percent effective September 1, 2009 was proper).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the disability rating assigned for the Veteran's chronic asthma from 100 percent to 30 percent, effective September 1, 2007.

In a May 2013 rating decision, the Veteran's asthma disability was then increased to 60 percent effective November 19, 2008.  An evaluation of 30 percent was then assigned from April 27, 2010.  In a statement received in June 2013, the Veteran expressed disagreement with the rating decision and maintained that her asthma condition was worsening.

The Veteran testified at a May 2012 Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the claims file.

The Board notes that the matter on appeal was initially certified as a claim to restore the 100 percent disability rating for the Veteran's service-connected asthma disability.  During the course of the appeal, the Veteran has also maintained that the symptoms of her asthma have worsened since her last VA examination.  For the sake of clarity, the issue on appeal has thereby been recharacterized as set forth on the title page of this decision.

This matter was last before the Board in August 2012 and was remanded for further development.  However, the Veteran's claim must again be remanded for the reasons detailed below.

The issues of entitlement to service connection for chronic back pain, a pinched nerve in the back, a right shoulder torn rotator cuff, and a left hand condition have been raised by the record in a July 2015 application for disability compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

In August 2012, the Board remanded the Veteran's claim because a review of the Veteran's claims file indicated that additional relevant medical records exist, but have not been obtained and associated with the Veteran's claims file.  The requested development has not been completed.

Namely, a VA treatment record dated December 21, 2011, reflects that the Veteran underwent pulmonary function testing (PFT) on that date; however, the report of such testing is not of record.  The Veteran's VA medical records indicate that she also underwent pulmonary function testing in December 2008, February 2010, January 2013, and August 2013.  The reports of these and any other PFT tests not yet associated with the Veteran's claims file, to include all applicable values under the rating criteria for asthma (i.e., FEV-1, and FEV-1/FVC), must be obtained.  If the results of this testing is unavailable, this fact must be noted in the Veteran's claims file.

In a July 2015 statement, the Veteran maintained that symptoms of her service-connected asthma were worsening.  The Veteran stated that in May 2015 she went to the emergency department of a hospital for treatment due to her asthma.  Further, she takes new medication for her condition, and she stated she was recently prescribed pulmonary rehabilitation.  In support of this statement, the Veteran submitted a June 2015 pulmonary rehabilitation/respiratory care services initial treatment plan and order form from a private doctor.

The Veteran was last afforded a VA compensation examination for her service-connected asthma in April 2010.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of asthma, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Both the Veteran and her representative have also argued that she is unemployable due to her service-connected asthma.  As such, she has raised a derivative claim of entitlement to TDIU benefits.  When a TDIU claim for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU entitlement because it is part and parcel of the claim for increased compensation, so not a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

The Board therefore is requesting supplemental comment on the severity of the Veteran's asthma, including the functional impact of this service-connected disability, which in turn will assist the Board in additionally determining whether she is derivatively entitled to a TDIU.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  





Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and private, who treated the Veteran for asthma and may possess additional records pertinent to her claim.  After securing the necessary release, obtain these records.

If there are other relevant private medical records which are not already of record and relate to treatment for the Veteran's asthma, the Veteran should either provide VA permission to obtain the records or submit the records herself.

2.  Obtain the complete reports of all outstanding VA treatment records of pulmonary function testing conducted in December 2008, February 2010, December 2011, January 2013, and August 2013.  The reports of these and any other PFT tests not yet associated with the Veteran's claims file, to include all applicable values under the rating criteria for asthma (i.e., FEV-1, and FEV-1/FVC), must be obtained.  If the results of this testing is unavailable, this fact must be noted in the Veteran's claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected asthma disability, including the functional impact of this service-connected disability to assist the Board in additionally determining whether a derivative TDIU is warranted.  The examiner should be furnished with the claims file for review in connection with the examination.  All appropriate tests and studies, including X-ray studies and pulmonary function testing, should be conducted, and all clinical findings should be reported in detail. 

The examiner must indicate whether the Veteran has at least monthly visits to a physician for required care of exacerbations, and/or the frequency of courses of systemic (oral or parenteral) corticosteroids.  The examiner should specifically address the Veteran's assertions regarding the use of corticosteroids.  

The examiner must also comment on the impact of the claimed increase in severity of the Veteran's asthma disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

When commenting on claimed entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or any impairment caused by disabilities that are not service connected.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.  





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




